Citation Nr: 1426089	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  13-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Newark Wayne Hospital on June 26, 2013, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from November 1979 to June 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Canandaigua, New York, Department of Veterans Affairs (VA) Medical Center (VAMC) which denied payment or reimbursement for unauthorized medical expenses incurred at Newark Wayne Hospital on June 26, 2013, pursuant to the Millennium Bill Act.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

In May 2014, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of payment or reimbursement for unauthorized medical expenses incurred at Newark Wayne Hospital on June 26, 2013, pursuant to the Millennium Bill Act.  


CONCLUSION OF LAW

The issue of payment or reimbursement for unauthorized medical expenses incurred at Newark Wayne Hospital on June 26, 2013, pursuant to the Millennium Bill Act has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2014 written statement, the accredited representative conveyed that "the 

Veteran requests to withdraw the appeal and cancel the BVA hearing of 7/10/14."  

A veteran or her accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew her substantive appeal from the denial of payment or reimbursement for unauthorized medical expenses incurred at Newark Wayne Hospital on June 26, 2013, pursuant to the Millennium Bill Act.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


